            Case 1:21-cv-00379-JLS Document 1 Filed 03/11/21 Page 1 of 8




IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                      Plaintiff,

               -v-                                                21-CV-

$5,225 UNITED STATES CURRENCY,

                  Defendant.
______________________________________________

                      VERIFIED COMPLAINT FOR FORFEITURE


       The United States of America, by its attorney, James P. Kennedy Jr., United States

Attorney for the Western District of New York, Paul C. Parisi, Assistant United States

Attorney, of counsel, for its verified complaint herein alleges as follows:




                                      INTRODUCTION


       1.      This is an action in rem for the forfeiture of $5,225 in United States Currency,

(hereinafter referred to as “defendant currency”) which is a portion of the seized currency

totaling $6,325, which was seized from the residence of Pablo O. Alicea (hereinafter “ALICEA

SR.”) and his wife, Diana Alicea, and from the vehicle owned by their son, Pablo E. Alicea

(hereinafter “ALICEA JR.”) pursuant to 21 U.S.C. § 881(a)(6).
            Case 1:21-cv-00379-JLS Document 1 Filed 03/11/21 Page 2 of 8




       2.      This Court has subject matter jurisdiction of this action pursuant to the

provisions of 28 U.S.C. §§ 1345 and 1355(a), in rem jurisdiction pursuant to 28 U.S.C. §§

1355(b) and 1355 (d). Venue is properly premised in the Western District of New York

pursuant to 28 U.S.C. § 1395 and 21 U.S.C. §881(j).


       3.      On May 18, 2020, the Bureau of Alcohol, Tobacco, Firearms and Explosives

(ATF), with assistance from the Buffalo Police Department (BPD), did seize $6,325 in United

States currency after a court-authorized search was executed at 2052 Niagara Street, Buffalo,

New York (residence of ALICEA SR. and Diana Alicea). The defendant currency was seized

on the basis that it was furnished or intended to be furnished in exchange for a controlled

substance, as proceeds traceable to exchanges of controlled substances, and/or had otherwise

been used to facilitate a violation of 21 U.S.C. § 801 et. seq. The defendant currency was

converted to a check and deposited into an account under the custody of the United States

Marshals Service, Buffalo, New York.



                        SEIZURE OF DEFENDANT CURRENCY


       4.      BPD and ATF have been involved in conducting investigations into the drug

trafficking activities of individuals and illegal firearm possession and use, in the Buffalo, New

York area. On May 15, 2020, the Honorable Susan Eagan, Erie County Judge, issued a search

warrant for the person of ALICEA JR., the premises identified at 2052 Niagara Street, and a

2005 Blue Ford Expedition.




                                               2
            Case 1:21-cv-00379-JLS Document 1 Filed 03/11/21 Page 3 of 8




       5.      On May 18, 2020, law enforcement executed the search warrant. Upon entering

2052 Niagara Street, BPD SWAT observed ALICEA JR. jumping out of the first-floor rear

bedroom window with a firearm. Then, ALICEA JR. fired a round from his pistol toward

one of the BPD SWAT officers. ALICEA JR.’s pistol jammed when he attempted to fire his

pistol again at BPD SWAT. He fled to the backyard of the residence, where he was

apprehended.


       6.      BPD SWAT officers approached a vehicle parked in front of 2052 Niagara

Street. ALICEA SR. and Cesarae Thomas (“THOMAS”) were in the vehicle. As the officers

approached the vehicle, THOMAS told them that he had a gun. The ATF Agents recovered

the firearm from THOMAS.


       7.      Law enforcement conducted the search of 2052 Niagara Street, Buffalo, New

York. The following items were seized for evidence and/or forfeiture pursuant to Title 21,

U.S.C., § 881(a)(6) during that search and as set forth in paragraphs 5 and 6 above:


                               ITEM                            LOCATION

                a. One Glock, Model 19X, 9mm              ALICEA JR dropped
                   bearing serial number BHLW703          the firearm in an
                   with an extended magazine,             alleyway in close
                   containing 19 rounds of 9mm            proximity to 2050
                   ammunition                             Niagara St., Buffalo
                                                          NY.
                b. One Taurus, 9mm Luger semi-            On THOMAS’s
                   automatic pistol, bearing serial       person
                   number TLU73227, with magazine
                   containing 12 rounds of 9mm
                   ammunition
                c. Four large bags each containing a ALICEA JR.’s
                   suspected cutting agent, one large bedroom
                   bag containing approximately 26.92
                   grams of cocaine, approximately 50

                                              3
            Case 1:21-cv-00379-JLS Document 1 Filed 03/11/21 Page 4 of 8




                   multiple large bags of marijuana,
                   one empty gun case, loose
                   ammunition, marijuana packaging
                   materials, approximately six cellular
                   phones, a Pyrex bowl filled with
                   white powder, and U.S. currency
                d. Ammunition                            First floor laundry
                                                         room
                e. One bag of suspected cocaine, one ALICEA SR’s
                   bag of marijuana, two digital scales, bedroom
                   and U.S. currency
                f. One large zip lock bag containing On the steps between
                   suspected cutting agent               the first and second
                                                         bedroom
                g. Two bags of marijuana                 ALICEA SR’s fanny
                                                         pack which was on his
                                                         waist
                h. One bag containing ammunition         Bathroom cabinet




       8.      On May 19, 2020, law enforcement searched the 2005 Ford Expedition owned

by ALICEA JR. and found six (6) plastic bags containing marijuana inside a jacket pocket on

the rear passenger seat. These bags were seized for evidence.



       9.      United States currency totaling $6,325 was located throughout the residence

and ALICEA JR’s vehicle. Specifically, currency was found in ALICEA JR.’s bedroom in a

shoebox near large bags of marijuana and next to an empty gun case. Currency was also

located in ALICEA SR.’s bedroom in a drawer, most of which was banded together with

rubber bands near a large plastic bag containing marijuana and a digital scale. Upon the

search of ALICEA JR.’s vehicle, loose currency was found in a jacket pocket close to the

plastic bags containing marijuana which were packaged for distribution.




                                              4
               Case 1:21-cv-00379-JLS Document 1 Filed 03/11/21 Page 5 of 8




         10.      Based upon training and experience of the law enforcement officers involved,

cash is the almost exclusive medium of exchange for drug dealers. Also, narcotics couriers

and traffickers are known to package currency in tightly bound rubber banded bundles, like

some of the defendant currency was bundled in ALICEA SR’s bedroom. Further, narcotics

traffickers also utilize scales and packaging, like the scale and packaging recovered in the

residence, for the purpose of measuring and distributing controlled substances to narcotics

users.



         11.      ALICEA JR., ALICEA SR., and THOMAS were arrested. ALICEA JR. was

placed under arrest for violating New York State Penal Law sections: 110/125.27-1 Attempted

murder in the first degree; 195.05 Obstruction in the second degree; 205.30 Resisting arrest;

220.16-01 Criminal possession of a controlled substance in the third degree; 220.16-12

Criminal possession of a controlled substance in the third degree; 221.25 Criminal possession

of Marijuana in the second degree; and 265.03-01B Criminal possession of a loaded firearm in

the second degree. An Erie County Grand Jury voted an indictment charging ALICEA JR.

with violating New York State Penal Law §§ 110,125.27(1)(a)(i), 265.03(3), 220.16(1), and

220.16(12).


         12.      ALICEA SR. was placed under arrest for violating New York State Penal Law

sections: 220.03 Criminal possession of a controlled substance in the seventh degree; 220.16-

01 Criminal possession of narcotics in the third degree; 220.16-12 Criminal possession of a

controlled substance in the third degree; and 221.25 Criminal possession of marijuana in the

second degree. An Erie County Grand Jury voted no true bill against ALICEA SR.



                                                 5
               Case 1:21-cv-00379-JLS Document 1 Filed 03/11/21 Page 6 of 8




         13.      THOMAS was arrested for violating New York State Penal law section 265.03-

03 Criminal possession of a loaded firearm in the second degree. An Erie County Grand Jury

voted an indictment charging THOMAS with violating New York State Penal Law

§ 265.03(3).

                         INITIATION OF CIVIL JUDICIAL ACTION


         14.      On July 14, 2020, Diana Alicea, through her attorney Thomas Eoannou, Esq.,

submitted a claim to the ATF to halt the administrative action and to initiate civil judicial

forfeiture proceedings against the defendant currency. To date, there have been no other claims

filed.


         15.      The defendant currency is believed to have been furnished or intended to be

furnished in exchange for controlled substances, or was used or intended to be used to facilitate

the purchase, or selling of a controlled substance, or constitutes proceeds traceable to such an

exchange, and therefore, is subject to seizure and forfeiture to the United States of America

pursuant to Title 21, U.S.C., § 881(a)(6).


         16.      By reason of the foregoing allegations, the defendant currency is subject to

seizure and forfeiture pursuant to Title 21, U.S.C., § 881(a)(6).


                         CONCLUSION AND REQUEST FOR RELIEF


         17.      Based on all of the foregoing facts, the circumstances surrounding these facts,

and the experience and training of the officers involved, there is cause to believe that the

defendant currency was furnished or intended to be furnished in exchange for a controlled

substance, and was intended to be used to facilitate the sale, receipt, or possession of controlled


                                                 6
             Case 1:21-cv-00379-JLS Document 1 Filed 03/11/21 Page 7 of 8




substances in violation of 21 U.S.C. § 801 et. seq., and the currency is subject to forfeiture

pursuant to 21 U.S.C. § 881(a)(6).



       WHEREFORE, the United States of America respectfully requests:

       (1)      that an arrest warrant in rem be issued for the arrest of the defendant
                currency;

       (2)      that all persons having any interest therein be cited to appear herein and
                show cause why the forfeiture should not be decreed;

       (3)      that a judgment be entered declaring the defendant currency be
                condemned and forfeited to the United States of America for disposition
                in accordance with the law;

       (4)      that the costs of this suit be paid to and recovered by the United States
                of America; and

       (5)      that the Court grant such order and further relief as deemed just and
                proper.


DATED:          Buffalo, New York, March 11, 2021



                                                    JAMES P. KENNEDY, JR.
                                                    United States Attorney
                                                    Western District of New York


                                             BY:    s/PAUL C. PARISI
                                                    Assistant United States Attorney
                                                    United States Attorney’s Office
                                                    138 Delaware Avenue
                                                    Buffalo, New York 14202
                                                    716-843-5700
                                                    paul.parisi@usdoj.gov




                                                7
            Case 1:21-cv-00379-JLS Document 1 Filed 03/11/21 Page 8 of 8




IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                         Plaintiff,

                -v-

$5,225 UNITED STATES CURRENCY,

                  Defendant.
______________________________________________
STATE OF NEW YORK          )
COUNTY OF ERIE             ) ss
CITY OF BUFFALO            )

        I, Gerard M. O’Sullivan, being duly sworn, depose and say:

        I am a Special Agent of the Bureau of Alcohol, Tobacco, Firearms and Explosives
(ATF) assigned to the Western District of New York. I am familiar with the facts and
circumstances surrounding the forfeiture action against $5,225 United States currency. The
facts alleged in the Verified Complaint for Forfeiture are true to the best of my knowledge and
belief and were obtained during the course of the investigation of the defendant currency from
the official files of the ATF, BPD, and subsequently provided to the officials of the United
States Department of Justice, United States Attorney’s Office.


                                      s/GERARD M. O’SULLIVAN
                                      Special Agent
                                      Bureau of Alcohol, Tobacco, Firearms and Explosives


Subscribed and sworn to before
me this 10th day of March 2021.

s/Gabriela Rodriguez__
         Notary Public
GABRIELA RODRIGUEZ
Notary Public, State of New York
Qualified in Niagara County
My Commission Expires: 09-04-2022




                                               8
